EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scott Karren on 3/15/21.
The application has been amended as follows: 
See attached Amendments to the Claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Wang (US 20170257190 A1) discloses “A method for wireless communication, comprising: receiving an uplink grant that conveys an indication of a multi-transmission opportunity (TxOP) grant… transmitting, during a first TxOP, a first uplink transmission in one or more subframes in accordance with the multi-TxOP grant… and transmitting, during a second TxOP, different from a first TxOP a second uplink transmission in one or more subframes in accordance with the multi-TxOP grant… receiving a trigger indicator … during a subframe that is before the subframe in which the first or second uplink transmissions are transmitted...” in paragraph 26-28. However, Wang does not disclose “a transport block scaling factor” is includes in the grant and used for transmissions, “wherein the first uplink transmission comprises a dense reference signal based at least in part on capturing a medium for the first uplink transmission in the first TxOP, and wherein the dense reference signal identifies the beginning of the uplink transmission during the first TxOP”, nor that the trigger indicator received in the second TxOP indicates “that repetitions of the uplink data are permitted to be transmitted during the second TxOPs”, wherein the examiner specifically notes that the term “the uplink data” is referring to the uplink data that the dense reference signal identifies the first repetition of.
Hessler (US 20130195031 A1) discloses the missing feature that “a transport block scaling factor” is includes in the grant and used for transmissions in paragraphs 236-238 and would be obvious for one of ordinary skill in the art to combine with Wang because doing so allows the base station to control the TBS, and as the base station is better suited to understanding network conditions it allows the Wang in view of Hessler does not explicitly disclose “wherein the first uplink transmission comprises a dense reference signal based at least in part on capturing a medium for the first uplink transmission in the first TxOP, and wherein the dense reference signal identifies the beginning of the uplink transmission during the first TxOP” nor that the trigger indicator received in the second TxOP indicates “that repetitions of the uplink data are permitted to be transmitted during the second TxOPs”. The examiner notes that as noted by the examiner in previous actions and agreed upon by applicant in the interview data 12/10/19 the term “dense” is being interpreted as being used merely to identify the reference signal “that identifies the beginning of the uplink transmission during the first TxOP” and not being given any patentable weight beyond that or as a term of degree.
Dinan (US 20170222776 A1) discloses the missing feature “wherein the first uplink transmission comprises a dense reference signal based at least in part on capturing a medium for the first uplink transmission in the first TxOP, and wherein the dense reference signal identifies the beginning of the uplink transmission during the first TxOP” in paragraphs 130 and 166 and would be obvious for one of ordinary skill in the art to combine with Wang in view of Hessler because doing so allows aperiodic transmission, thereby only using resources when needed, thus enhancing system efficiency. However, Wang in view of Hessler and Dinan do not explicitly disclose that the trigger indicator received in the second TxOP indicates “that repetitions of the uplink data are permitted to be transmitted during the second TxOPs”. 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 16, 22, and 27 contain similar allowable subject matter to claim 1 and are allowed for similar reasons. Claims 2-15, 17-21, 23-26, and 28-30 depend on claims 1, 16, 22, and 27 and are allowable based on their dependence to claims 1, 16, 22, and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412